EXHIBIT99.3 Hydrogenics Corporation Second Quarter 2014 Consolidated Financial Statements and Results of Operations Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Balance Sheets (in thousands of US dollars) (unaudited) June 30 December 31 Assets Current assets Cash and cash equivalents $ $ Restricted cash (note 15) Trade and other receivables Inventories (note 4) Prepaid expenses Non-current assets Restricted cash (note 15) Property, plant and equipment Intangible assets Goodwill Total assets $ $ Liabilities Current liabilities Trade and other payables (note 5) $ $ Warranty provisions (note 6) Deferred revenue Warrants (note 8) - Non-current liabilities Other non-current liabilities (note 7) Non-current warranty provisions (note 6) Non-current deferred revenue Total liabilities Equity Share capital (note 8) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Total equity Total equity and liabilities $ $ Contingencies and guarantees (notes 13 and 15)­ Douglas Alexander Chairman Don Lowry Director The accompanying notes form an integral part of these consolidated interim financial statements. Second Quarter 2014 Consolidated Interim Financial Statements Page 2 Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Statements of Operations and Comprehensive Loss (in thousands of US dollars, except share and per share amounts) (unaudited) Three months ended June 30 Six months ended June 30 As Revised (Note 2) As Revised (Note 2) Revenues $ Cost of sales Gross profit Operating expenses Selling, general and administrative expenses (note 9) Research and product development expenses (note 10) Gain (Loss) from operations ) ) ) Finance income (expenses) Interest income 1 - 3 7 Interest expense ) Foreign currency gains - Foreign currency losses ) Other finance gains (losses), net (note 11) Finance income (loss), net ) Loss before income taxes ) Income tax expense - Net loss for the period ) Items that will be reclassified subsequently to net loss: Exchange differences on translating foreign operations ) ) ) Comprehensive loss for the period $ ) $ ) $ ) $ ) Net loss per share Basic and diluted(note 12) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding (note 12) The accompanying notes form an integral part of these consolidated interim financial statements. Second Quarter 2014 Consolidated Interim Financial Statements Page 3 Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Statements of Changes in Equity (in thousands of US dollars, except share and per share amounts) (unaudited) Common shares Contributed Accumulated other comprehensive Total Number Amount surplus Deficit loss equity Balance at December 31, 2012 As Revised (Note 2) $ $ $ ) $ ) $ Net loss - - - ) ) Other comprehensive loss - - - ) ) Total comprehensive loss - - - ) ) ) Issuance of common shares (note 8) - - - Issuance of common shares on exercise of stock options (note 9) ) - - Stock-based compensation expense (note 9) - Balance at June 30, 2013 As Revised (Note 2) $ $ $ ) $ ) $ Balance at December 31, 2013 $ $ $ ) $ ) $ Net loss - - - ) - ) Other comprehensive loss - ) ) Total comprehensive loss - - - ) ) ) Issuance of common shares (note 8) - - - Issuance of common shares on exercise of stock options (note 9) ) - - Stock-based compensation expense (note 9) - Balance at June 30, 2014 $ $ $ ) $ ) $ The authorized share capital of the Corporation consists of an unlimited number of common shares, with no par value, and an unlimited number of preferred shares in series, with no par value. The accompanying notes form an integral part of these consolidated interim financial statements. Second Quarter 2014 Consolidated Interim Financial Statements Page 4 Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Statements of Cash Flows (in thousands of US dollars) (unaudited) Three months ended June 30 Six months ended June 30 As Revised (Note 2) As Revised (Note 2) Cash and cash equivalents provided by (used in): Operating activities Net loss for the period $ ) $ ) $ ) $ ) Increase (decrease) in restricted cash 62 ) Items not affecting cash: Amortization and depreciation Other finance losses (gains), net (note 11) 41 Unrealized foreign exchange (gains) losses 4 ) 90 81 Stock-based compensation (note 9) Portion of borrowings recorded as a reduction from research and development expenses (note 7(i)) ) - ) - Accreted non-cash interest(note 7) 82 Payment of post-retirement benefit liability (note 7) Liabilities for compensation indexed to share price ) Net change in non-cash working capital (note 17) Cash used in operating activities ) Investing activities Proceeds from disposals - - 9 - Purchase of property, plant and equipment ) Purchase of intangible assets - - ) - Cash used in investing activities ) Financing activities Repayment of repayable government contributions (note 7) Proceeds of borrowings, net of transaction costs (note 7(i)) Proceeds of operating borrowings - - - Repayment of operating borrowings ) ) - ) Common shares issued and warrants exercised, net of issuance costs (note 8) Cash provided by financing activities Effect of exchange rate fluctuations on cash and cash equivalents held (9
